Citation Nr: 0413313	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from November 1950 to February 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran urges that service connection is warranted for 
bilateral hearing loss, tinnitus, and otitis media.  He 
testified in March 2003 that exposure to small arms fire, and 
particularly M1 fire, led to these problems.  His brother 
wrote a letter in support of this claim attesting to the 
veteran's medical discharge due to an ear infection that 
affected his hearing.   The veteran has testified that he 
does not recall having hearing loss or tinnitus during 
service, but that he was treated for an ear infection in 
December 1950.

The veteran's service medical records are unavailable and 
appear to have been destroyed by a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  
However, morning reports disclose that he was treated for an 
unidentified condition on January 16, 1951. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

A review of the record shows that the veteran has not been 
provided proper VCAA notice, as he was not specifically 
advised to provide any evidence in his possession that 
pertains to the claims.  As such, the Board is compelled to 
remand this case so that the notice requirements can be 
fulfilled with respect to all three issues.  

Also, a VA examination was conducted in August 1999.  The 
veteran was shown to have chronic suppurative otitis, 
tinnitus, and hearing loss.  The examiner stated that right 
ear chronic suppurative otitis media was, "not likely caused 
by service in the Air Force."  This is an incorrect 
standard.  In order to warrant service connection, a 
disability does not have to be "caused by" military 
service, but rather only incurred coincident with service.  
Service connection may also be granted for a disease 
diagnosed after service when all the evidence establishes 
that it was incurred in service.  See 38 C.F.R. § 3.303(a) 
and (d).  Accordingly, the claim must be remanded in order to 
obtain an appropriate opinion concerning the veteran's 
disabilities.  

Finally, the veteran has reported that he saw a doctor for 
evaluation of his ears on June 3 and June 30, 1999.  The RO 
should obtain his treatment records from this doctor.  

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran appropriate notice 
under the VCAA.  Such notice should (1) 
inform him about the information and evidence 
not of record that is necessary to 
substantiate the claims; (2) inform him about 
the information and evidence that VA will 
seek to obtain on his behalf; (3) inform him 
about the information or evidence that he is 
expected to provide; and (4) request or tell 
him to provide any evidence in his possession 
that pertains to the claims.

2.  Make arrangements to obtain the 
veteran's treatment records from the 
doctor who treated him in June 1999.  See 
Report of Contact, dated June 4, 1999.

3.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
forward the claims folder and a copy of 
this remand to a VA ear specialist for 
review.  The doctor must indicate in the 
report whether or not the claims folder 
was reviewed.  If the doctor determines 
that examination of the veteran is 
required in order to provide the 
following opinion, then an examination 
should be scheduled.

The doctor is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that otitis 
media, hearing loss, or tinnitus had its 
onset during active service or is related 
to any in-service disease or injury, 
including noise exposure (i.e., small 
arms fire and M1 gunfire in 1950 and 
1951).  

The doctor must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Review the claims folder and ensure that 
the foregoing development has been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  

5.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained.  If the 
decision with respect to any of the claims 
remains adverse to the veteran, he and his 
representative, if any, should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




